 



Exhibit 10.25
FIRST AMENDMENT TO SEVERANCE COMPENSATION AGREEMENT
          This First Amendment to Severance Compensation Agreement (this “First
Amendment”), dated as of the 1st day of July, 2005, is by and between LIN
Television Corporation, a Delaware corporation (the “Company”), and John S.
Viall, Jr. (the “Employee”).
W I T N E S S E T H:
          WHEREAS, the Company and Employee are parties to that certain
Severance Compensation Agreement, dated as of June 1, 2003 (the “Agreement”).
          WHEREAS, the Company believes it is in its best interest to reinforce
and encourage Employee’s continued disinterested attention and undistracted
dedication in the potentially disturbing circumstances of a possible change in
control of the Company; and
          WHEREAS, the parties desire to amend the Agreement upon the terms
contained herein;
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements contained herein, the Company and Employee each agree as follows:
          1. Definitions. Capitalized terms not otherwise defined herein shall
have the meaning ascribed thereto in the Severance Agreement.
          2. Amendment to Paragraph (i)(D)) of Definition of Good Reason.
Paragraph (D) of paragraph (i) of the definition of the term “Good Reason” in
Section 1 of the Agreement shall be deleted in its entirety and the following
shall be inserted in lieu thereof and shall constitute the new paragraph (D) of
paragraph (i) of the definition of “Good Reason” for purposes of the Agreement:
Employee’s duties, authority and responsibilities or, in the aggregate, the
program of retirement and welfare benefits offered to Employee, are materially
and adversely diminished, in comparison to the duties, authority, and
responsibilities or the program of benefits, in the aggregate, enjoyed by
Employee immediately prior to the Change in Control, or Employee is demoted from
the position that he held immediately prior to such Change in Control; provided,
however, that if, subsequent to a Change in Control, the Employee maintains the
same duties, authority and responsibility that he held prior to such Change in
Control, the requirement that the Employee report to officers or the board of
parent companies shall not of itself constitute “Good Reason” unless such
officers or board take actions that materially and adversely interfere with the
business decisions of Employee with respect to those business matters otherwise
subject to his duties, authority and responsibilities.

1



--------------------------------------------------------------------------------



 



          3. Amendment to Paragraph (i)(E) of Definition of Good Reason.
Paragraph (E) of paragraph (i) of the definition of the term “Good Reason” in
Section 1 of the Agreement shall be deleted in its entirety and, in order to
maintain the sequential numbering of the paragraphs in such definition, the
following shall be inserted in lieu thereof and shall constitute the new
paragraph (E) of paragraph (i) of the definition of “Good Reason” for purposes
of the Agreement: “[Reserved.]”
          4. Amendment to Section 2(a) of the Agreement. Section 2(a) of the
Agreement shall be deleted in its entirely and the following shall be inserted
in lieu thereof and shall constitute the new Section 2(a) of the Agreement:
Subject to Section 2(b) hereof, a “Severance Compensation Trigger” shall occur
in the event that during the period commencing on the date on which a Change in
Control first occurs and ending on the date thirty-six (36) months thereafter
Employee’s employment is terminated as follows:
               (i) by the Company without Cause; or
               (ii) by Employee for Good Reason; or
               (iii) by the Company with Cause solely for the reason of
Unsatisfactory Performance and solely in the event that as of the Date of
Termination (A) Gary R. Chapman is no longer the CEO or president of the Company
and (B) the Company shall have failed to do each of the following:
                    (1) delivered to Employee a written notice and demand for
performance of Employee’s duties with the Company (“Special Notice”), which
Special Notice is executed by an officer of the Company and specifically
describes the manner in which Employee has not performed Employee’s duties;
                    (2) in the event that not less than ten (10) business days
following the date of the foregoing Special Notice Employee shall have delivered
to the Company a written request for an opportunity to be heard in respect of
the matters set forth in such Special Notice, the Company shall have provided
such opportunity to be heard within thirty (30) days of such written request.
          5. Amendment to Section 3(a)(i) of the Agreement. Section 3(a)(i) of
the Agreement shall be shall be deleted in its entirety and the following shall
be inserted in lieu thereof and shall constitute the new Section 3(a)(i) of the
Agreement:
(i) In lieu of any further salary or bonus payments to the Employee for periods
subsequent to the Date of Termination, the Company shall pay to the Employee not
later than the

2



--------------------------------------------------------------------------------



 



tenth day following the Date of Termination a lump sum severance payment equal
to the sum of:

  (A)   amount equal to three times (3x) the Employee’s annual base salary in
effect on the Date of Termination (the “Base Salary”); and     (B)   an amount
equal to three times (3x):         (1) the amount of the highest bonus
compensation paid to the Employee with respect to the last three complete fiscal
years, and         (2) the contribution, if any, paid by the Company for the
benefit of the Employee to any 401(k) Plan in the last complete fiscal year.

          6. Amendment to Section 3(a)(ii) of the Agreement. Section 3(a)(ii) of
the Agreement shall be shall be deleted in its entirety and the following shall
be inserted in lieu thereof and shall constitute the new Section 3(a)(ii) of the
Agreement:
The Company shall provide the Employee for a period commencing on the Date of
Termination and ending on the earlier of the third anniversary of the Date of
Termination or the Employee’s death (the “Benefits Period”), life, health,
disability and accident insurance benefits and the package of “Employee
benefits” substantially similar, individually and in the aggregate, to those
which the Employee was receiving immediately prior to the Notice of Termination,
or immediately prior to a Change in Control, if greater, including without
limitation, transfer of title of a company automobile, medical, dental, vision,
life and pension benefits, as if Employee were continuing as an employee of the
Company during the Benefits Period, provided, however, that with respect to the
provision of insurance benefits during the Benefits Period, Employee shall be
obligated to continue to pay that proportion of premiums paid by the Employee
immediately prior to such Notice of Termination or Change in Control, as
applicable. The Company shall apply the statutory health care continuation
coverage (“COBRA”) provisions as if the Employee were a full-time employee of
the Company during the Benefits Period, with the result that (y) the Employee’s
spouse and dependents shall be eligible for continued health insurance coverage
that is in all respects equivalent to COBRA coverage (“COBRA-Equivalent
Coverage”) if an event occurs during the Benefits Period that would have been a
“qualifying event” under COBRA had the Employee been an employee of the Company,
and (z) the Employee and the Employee’s spouse and dependents shall be eligible
for COBRA-Equivalent coverage at the expiration of the Benefits Period and for a
period of three years thereafter as if the Employee’s employment with the
Company had terminated on the last day of the Benefits Period.

3



--------------------------------------------------------------------------------



 



          7. Amendment to add Section 3(a)(iii) of the Agreement. Immediately
following Section 3(a)(ii) of the Agreement, there shall be added the following,
which shall constitute Section 3(a)(iii) of the Agreement:
With respect to all stock options and stock awards granted to the Employee under
the Amended and Restated 2002 Stock Plan of LIN TV (collectively, the “Options
and Awards”) which are not otherwise exercisable or vested on the Date of
Termination, such Options and Awards shall be deemed vested and exercisable
immediately as of the Date of Termination.
          8. Amendment to Section 3(b) of the Agreement. Section 3(b) of the
Agreement shall be shall be deleted in its entirety and the following shall be
inserted in lieu thereof and shall constitute the new Section 3(b) of the
Agreement:
(b) Notwithstanding anything to the contrary contained herein:
          (i) If the Severance Compensation under this Section 3, either alone
or together with other payments to the Employee from the Company (or any portion
of such aggregate payment) would constitute an “excess parachute payment” (as
defined in Section 280G of the Code), the Severance Compensation shall be
reduced to the largest amount that will result in no portion of the payments
under this Section 3 being subject to the excise tax imposed by Section 4999 of
the Code or being disallowed as deductions to the Company under Section 280G of
the Code.
          (ii) If Employee is a “Specified Employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, or any successor thereto or as such may be
amended hereafter (“Section 409A”), to the extent necessary to satisfy the
requirements of Section 409A, any portion of the Severance Compensation under
this Section 3 that shall constitute deferred compensation within the meaning of
Section 409A shall not be due and payable to Employee until the date that is six
(6) months after the Date of Termination.
          9. Joinder of LIN TV for Purposes of Section 3(a)(iii) of the
Agreement. By executing this First Amendment, LIN TV agrees to be, and shall be
deemed to be, a party to, and be bound by, the Agreement for purposes of
Section 3(a)(iii) of the Agreement (as amended by this First Amendment).
          10. Reaffirmation of the Severance Agreement. Except as expressly
provided herein, the Agreement is not amended, modified or affected by this
First Amendment, and the Agreement and the rights and obligations of the parties
hereto thereunder are hereby ratified and confirmed by the parties in all
respects.
          11. Counterparts. This First Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same instrument.

4



--------------------------------------------------------------------------------



 



[The remainder of this page has been left blank intentionally.]

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this First Amendment as
of the date first written above.

                      LIN Television Corporation       Employee    
 
                   
By:
  /s/ Denise M. Parent       By:   /s/ John S. Viall, Jr.    
 
 
 
Denise M. Parent          
 
John S. Viall, Jr.    
 
  Vice President-Deputy General                
 
  Counsel                 For purposes of Section 9 of this First Amendment (and
Section 3(a)(iii) of the Agreement, as amended hereby):                

          LIN TV Corp.    
 
       
By:
  /s/ Denise M. Parent    
 
 
 
Denise M. Parent    
 
  Vice President-Deputy General Counsel    

6